DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 05/15/2020.
Claims 1-10 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 2013/0272741) in view of Kayama (US 2019/0052763).

Regarding claim 1, Morita teaches: An image forming system (fig. 1, The image forming system 1) comprising: 
an image forming apparatus (fig. 1, an image forming apparatus 100) that includes 
an image forming section (fig. 1, print unit 150) that forms an image on a recording material in accordance with a print job (fig. 1, print unit 150 and [0073-0075]) and  
a first reception section (fig. 1, operation unit 140) that receives a command about output of the print job ([0071], The operation unit 140 constructs an operation unit, and also serves as a display unit. It should be noted that the operation unit and the display unit may be independently constructed.); and 
a post-processing apparatus (fig. 1, finisher 170) that includes a post-processing section that performs post- processing on the recording material transported from the image forming apparatus in accordance with the print job ([0076], The finisher (ENS) 170 corresponds to a postprocessing unit of the present invention. In the finisher (ENS) 170, postprocessing such as punching, stapling, and folding is carried out On the other hand, for double-side printing, the sheet after fixing is switched back, and a predetermined image is transferred by the image forming unit 151 on the other surface of the sheet. Then, the sheet on both sides of which the images are formed is transported to the finisher (FNS) 170).

Morita does not explicitly teach: a second reception section that receives a command about the post-processing and that receives a command about re-output of the print job in a case where the print job is to be possibly re-output. 

However, Kayama teaches: a second reception section (fig. 3, operation unit 304,) that receives a command about the post-processing (see fig. 10, Step S8002, [0123], the device control unit 5205 displays a user interface by which the user gives an instruction on remanufacture on the operation unit 304) and that receives a command about re-output of the print job in a case where the print job is to be possibly re-output (fig. 10, step S8003, [0124], In S8003, the device control unit 5205 determines whether the remanufacture on which an instruction is given in S8002 is reprint.).   
 
 The motivation for the combination is that Morita and Kayama are in the same field of endeavor, namely an image forming system.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Morita to include a second reception section that receives a command about the post-processing and that receives a command about re-output of the print job in a case where the print job is to be possibly re-output as taught by Kayama. The motivation/suggestion would have been to further enhance/improve the image forming system since doing so would allow for reprinting of the print job from the post processing unit when post processing fails therefore saving the user time from having to resubmit the print job from the image forming apparatus. 

Claim 10 is rejected for reason similar to claim 1 above. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675